DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II, claims 6-15 in the reply filed on August 09, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 09, 2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 05, 2020 is being considered by the examiner.
Drawings
The drawings were received on March 27, 2020.  These drawings are acceptable.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Englund et al. (US 2003/0156296, hereinafter referred to as “Englund”). Englund anticipates claims:
6. An optical sensor (see figure 2) for sensing a parameter of the group of temperature, humidity or mechanical stress, the optical sensor comprising 
a chirped Bragg grating (40) and an optical reference reflector (mirror 38 is interpreted as the optical reference reflector), which are optically connected to a first probing signal port (coupler 32 is interpreted as the first probing signal port, see figure 2), the first probing signal port being configured to feed an optical probing signal (shown as an arrow input on fibre 30) to the chirped Bragg grating and to the reference reflector and to output a reflection signal comprising a first partial reflection signal created by the optical reference reflector and a second partial reflection signal created by the chirped Bragg grating as a response to the optical probing signal (see figure 2, the first and second partial reflection signals are shown on output fibre 42).
7. The optical sensor according to claim 6, wherein the reflectivity of the chirped Bragg grating is essentially equal to the reflectivity of the optical reference reflector at least at the wavelength or within the spectral range covered by the optical probing signal (see figure 2; the grating and mirror reflect the same input light and are therefore interpreted as having essentially equal reflectivity at least at the wavelength covered by the optical probing signal).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Englund as applied to claim 6 above.
With respect to claims 8 and 9, Englund discloses the limitations of claim 6 as previously stated. Englund is silent to the limitations wherein the reference reflector is provided closer to the first probing signal port than the chirped Bragg grating, the reflectivity of the reference reflector being less than 1; wherein the chirped Bragg grating is provided closer to the first probing signal port than the reference reflector.
However, relatively, between the grating, reference reflector and the first probing signal port, the grating and reference reflector are either identically distant from the first probing signal port or one is closer than the other. Therefore, there are only three possible states for the components. A person having ordinary skill in the art before the effective filing date of the claimed invention would have found it to be an obvious design choice to select any one of the states for the components, since a person with ordinary skill has good reason to pursue known options within their technical grasp.
Additionally, one having ordinary skill in the art would have found it obvious to design the reference reflector to have a reflectivity being less than 1, since it has been held that where the .
Allowable Subject Matter
Claims 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, which is the closest prior art to the invention of the claims, does not anticipate nor render obvious the claim limitations, in combination with all the other claim limitations, “wherein the optical sensor comprises a common optical path, which is connected, at one end thereof, to the first probing signal port and in which the optical reference reflector and the chirped Bragg grating are provided, and a second probing signal port connected to the other end of the common optical path” (claim 10); “(b) a group delay measurement device connected to the at least one optical sensor via an optical measurement path, the group delay measurement device being configured: (i) to create and output, to the optical measurement path, at least one optical probing signal, (ii) to receive, from the optical measurement path, an optical reflection signal created by the at least one optical sensor as a response to the at least one optical probing signal, and (iii) to carry out the following method steps. creating at least one optical probing signal having a predetermined center wavelength and a bandwidth that lies, for the whole range of the parameter to be sensed, within the reflection bandwidth of the chirped Bragg grating, feeding the at least one optical probing signal to the at least one optical sensor, receiving at least one optical reflection signal created by the at least one optical sensor, wherein the at least one optical reflection signal comprises, for each of the at least one optical sensor, a first partial reflection signal created by the optical reference reflector and a second partial reflection signal created by the chirped Brag grating of the respective at least one optical sensor, measuring the group delay between the first and second partial reflection signal created . 
The prior art is simply silent to such structural limitations. Further, there is nothing on the record that would suggest such differences would be obvious over the prior. Lastly, one having ordinary skill in the art does not possess any general knowledge that would motivate a modification to or combination of any of the known prior art to arrive at the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Han (US Patent 10,731,969) discloses a fiber sensor comprising strain detection that similarly uses chirped Bragg gratings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290.  The examiner can normally be reached on 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/John Bedtelyon/Primary Examiner, Art Unit 2874